 



Exhibit 10.3
July 16, 2007
Launi Skinner
[Address]
[Address]
Dear Launi:
Thank you for your contributions to the Company’s success and congratulations on
your promotion to president, Starbucks Coffee U.S. reporting to Martin Coles at
Starbucks Coffee Company. I value your passion for the organization and look
forward to you beginning your new role on September 4, 2007.
Here are the specifics of your offer:
You will be paid bi-weekly at a base salary that annualizes to $500,000. You
will next be eligible for a merit increase in December 2008.
Executive Management Bonus Plan
For fiscal year 2007, you will continue to be eligible to participate in the
General Management Incentive Plan. Your incentive target will continue to be 40%
of your eligible base salary and your bonus will be based on achievement of
company, business unit and individual performance goals as set at the beginning
of fiscal 2007. For fiscal year 2008, you will be eligible to participate in the
Executive Management Bonus Plan. Your bonus target will be 65% of your eligible
base salary. This bonus is based on achievement of company, business unit and
individual performance goals to be set at the beginning of fiscal 2008. We will
provide you with more information about the bonus plan and a copy of the plan
documents. Starbucks reserves the right to review, change, amend, or cancel
incentive plans at any time.
Stock Option Grant
You will be granted stock options to purchase additional shares of Starbucks
common stock with an economic value of $542,500 under the Key Employee Sub-Plan
to the 2005 Long-Term Equity Incentive Plan, subject to formal approval by the
Compensation and Management Development Committee of the Board of Directors. The
exercise price of the options will be the regular trading session closing price
of a share of Starbucks stock on the date of the grant. The grant date of your
options will be after you assume your new role and otherwise effective in
accordance with the Company’s option grant policy. The options will be
non-qualified and will vest in

 



--------------------------------------------------------------------------------



 



Launi Skinner
July 16, 2007
Page 2
equal installments over a period of four (4) years, beginning on the first
anniversary date of the grant, subject to your continued employment.
Management Deferred Compensation Plan
You will continue to be eligible to participate in the Management Deferred
Compensation Plan (MDCP) because you are on our U.S. payroll and meet the
eligibility criteria. The MDCP provides eligible partners with the opportunity
to save on a tax-deferred basis. If you have questions about the MDCP, please
contact the Starbucks Savings Team at savings@starbucks.com. You may obtain more
information about the MDCP on the Savings link at http://LifeAt.sbux.com.
Executive Life Insurance
As an executive, you and your family have a greater exposure to financial loss
resulting from your death. You will continue to receive partner life coverage
equal to three times your annualized base pay, paid for by Starbucks. You may
purchase up to an additional two times your annualized base pay (for a total of
five times pay) to a maximum life insurance benefit of $2,000,000.
Executive Physical Exam
You will continue to be eligible to participate in Starbucks executive physical
program. If you have questions about this physical, please contact Kelley Hardin
at (206) 318-7756.
Benefits
To understand how your new role may affect your benefits, please contact the
Starbucks Partner Contact Center at 1-866-504-7368 or your Partner Resources
generalist. Please note that although it is Starbucks intent to continue these
plans, they may be amended or terminated at any time without notice
Insider Trading
As an executive, with access to sensitive business and financial information
about the Company, you will continue to be prohibited from trading Starbucks
securities (or, in some circumstances, the securities of companies doing
business with Starbucks) from time to time in accordance with the Company’s
Insider Trading Policy and Blackout Procedures.

 



--------------------------------------------------------------------------------



 



Launi Skinner
July 16, 2007
Page 3
Coffee Hedging
As an officer of the Company, a member of the Coffee Management Group, or a
partner involved in coffee procurement and trading on behalf of the Company, you
are prohibited from trading in coffee commodity futures for your own account. If
you have further questions, please contact your Partner Resources generalist.
As a condition of being promoted and in consideration for the increase in your
base compensation, you are asked sign a Non-Competition Agreement. Enclosed are
two copies. Please review and sign both copies of the Non-Competition Agreement
and this letter, and return one copy of each document to Brenda Robinson.
In your position, you will remain employed ‘at will,’ meaning that either you or
your employer can end the employment relationship at any time, for any reason
not prohibited by law.
On behalf of the entire team, I wish you the best in your new role and look
forward to your continued success. If you have any questions, please call me at
206-318-8575.

          Warm regards,
    /s/ Jim Donald     Jim Donald    president & chief executive officer

Enc. Non-Competition Agreement     

I accept employment with Starbucks Corporation, and its wholly owned
subsidiaries, according to the terms set forth above.

     
/s/ Launi Skinner
  July 16, 2007
 
   
Launi Skinner
  Date

 